1

2

3

4

5

6

7

8

9

10                     UNITED STATES DISTRICT COURT

11                    EASTERN DISTRICT OF CALIFORNIA

12

13   O1 COMMUNICATIONS, INC.,             No.   2:18-cv-01950-JAM-DB
14                Plaintiff,
15        v.                              ORDER GRANTING IN PART AND
                                          DENYING IN PART DEFENDANTS’
16   MCI COMMUNICATIONS SERVICES,         MOTION TO STAY COUNT I AND TO
     INC. and VERIZON SELECT              DISMISS COUNTS II and III
17   SERVICES INC.,
18                Defendants.
19

20       This matter involves a billing dispute between two

21   telecommunications companies.   O1 Communications, Inc.

22   (“Plaintiff” or “O1”) sued MCI Communications Services, Inc. and

23   Verizon Select Services, Inc. (collectively, “Defendants” or

24   “Verizon”), alleging Verizon improperly withheld, and continues

25   to withhold, payments for switched access services that O1

26   provided to Verizon.   First Amended Compl. (“FAC”), ECF No. 7.

27   Verizon moves to stay O1’s breach of contract claim, and to

28   dismiss O1’s claims for violations of the federal Communications
                                      1
1    Act and California’s unfair competition law.     Mot., ECF No. 14-1.

2         For the reasons set forth below, the Court GRANTS IN PART

3    and DENIES IN PART Defendants’ motion.1

4

5            I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

6         O1 is a competitive local exchange carrier (“CLEC”) based in

7    El Dorado Hills, California.   FAC ¶ 6.   O1 provides Verizon with

8    switched access services, routing and connecting long-distance

9    calls for Verizon customers.   FAC ¶¶ 2, 6–8.    Interexchange

10   carriers, like Verizon, pay originating access charges to CLECs

11   for connecting customers who initiate long-distance calls within

12   a CLEC’s local calling area and terminating access charges to

13   CLECs for connecting customers who receive long-distance calls

14   within a CLEC’s local calling area.    See FAC ¶¶ 2, 12.   O1 also

15   provides database queries that enable toll free calls to be

16   directed to the correct destination.   FAC ¶ 12.

17        The federal inter-carrier tariff compensation scheme permits

18   CLECs to charge different amounts for switched access services in

19   part based on the functionality of the services provided.     FAC

20   ¶ 13.   O1 and Verizon disagreed on the functionality provided by
21   O1, and thus could not agree on the appropriate compensation

22   based on federal and California state tariffs.     FAC ¶ 2.   To

23   settle this dispute, in February 2015, O1 and Verizon entered

24
     1 This motion was determined to be suitable for decision without
25   oral argument. E.D. Cal. L.R. 230(g). The hearing was
26   scheduled for January 8, 2019. The parties should also take
     notice that this is the only footnote in this Order. The Court
27   finds that 71 footnotes by Verizon and 10 footnotes by O1 is
     very distracting. The parties are strongly encouraged to avoid
28   such excessive and unnecessary use of footnotes in the future.
                                      2
1    into an agreement (the “Settlement Agreement”) which, among other

2    things, provides flat per-minute rates for the access charges to

3    be billed by O1 as a substitute for the otherwise applicable, but

4    disputed, tariffed rates.   FAC ¶¶ 13–14, 18–20; Settlement

5    Agreement, ECF No. 14-2, at 2–3.       The Settlement Agreement is

6    governed by New York law.   Settlement Agreement ¶ 12.

7         Beginning with the January 1, 2015 invoice, O1 billed

8    Verizon the rates agreed to by Verizon in the Settlement

9    Agreement, and, until February 5, 2016, Verizon fully paid the

10   invoices.   FAC ¶¶ 22–23.   Verizon subsequently ceased payments

11   and disputed O1’s invoices from January 2015 through May 2016,

12   asserting O1 failed to provide full end-office switched access

13   functionality and that much of the traffic transmitted by O1

14   consisted of fraudulent, “spoofed” calls.      FAC ¶¶ 23, 27–28.     O1

15   denied Verizon’s allegations and the parties exchanged letters in

16   2016 and 2017 regarding the disputed payments.      See Exhibits 2–4,

17   ECF No. 7-1, at 3–10.   Despite Verizon’s failure to pay under the

18   terms of the Settlement Agreement, O1 has, as required by law,

19   continued to provide Verizon and its customers with switched

20   access services.   FAC ¶¶ 30–34.
21        Moreover, O1 alleges “[u]pon information and belief, Verizon

22   also may have colluded with AT&T in an effort to drive O1 from

23   the market by cutting off O1’s revenues.”      FAC ¶ 67.

24   Specifically, O1 contends, “[u]pon information and belief, on or

25   about March 2016, Verizon personnel communicated with AT&T Corp.

26   personnel about AT&T Corp.’s allegations that most, if not all,
27   of the toll free traffic transmitted by O1 to AT&T was ‘spoofed’

28   and that because of the alleged ‘spoofing,’ AT&T was withholding
                                        3
1    100% of O1’s invoiced amounts.”   FAC ¶ 25.   O1 further alleges

2    that Verizon began to withhold payments to O1 after, and as a

3    consequence of, those communications with AT&T.   FAC ¶ 27.

4        On July 14, 2018, O1 filed this suit to recover contractual

5    payments allegedly owed by Verizon.   Compl., ECF No. 1.   In its

6    First Amended Complaint, O1 brings causes of action for breach of

7    contract, violation of the federal Communications Act

8    (47 U.S.C. § 201), and violation of California’s unfair

9    competition law (Cal. Bus. & Prof. Code § 17200).    FAC at 10–15.

10       Verizon moves to stay O1’s breach of contract claim under

11   the primary jurisdiction doctrine, and to dismiss O1’s claims for

12   violations of the federal Communications Act and California’s

13   unfair competition law for failure to state a claim or, in the

14   alternative, to also stay these claims.    Mot., ECF No. 14-1.     O1

15   opposes the motion.   Opp’n, ECF No. 24.

16

17                             II.   OPINION

18       A.   Breach of Contract Claim

19       Verizon argues this Court should stay O1’s breach of

20   contract claim, under the primary jurisdiction doctrine, pending
21   the FCC’s resolution of whether the VoIP Symmetry Rule applies to

22   LECs that partner with over-the-top VoIP providers.     Mot. at 6.

23   As is relevant here, the FCC plans to determine whether an LEC

24   partnered with an over-the-top VoIP provider, which provides call

25   routing over a broadband Internet connection, performs the

26   functional equivalent of end-office switching and can thus charge
27   the higher tariffed rates due for that service.     Id. at 3–4, 6.

28       “The [primary jurisdiction] doctrine is a ‘prudential’ one,
                                       4
1    under which a court determines that an otherwise cognizable claim

2    implicates technical and policy questions that should be

3    addressed in the first instance by the agency with regulatory

4    authority over the relevant industry rather than by the judicial

5    branch.”   Clark v. Time Warner Cable, 523 F.3d 1110, 1114 (9th

6    Cir. 2008).   The Ninth Circuit has applied the primary

7    jurisdiction doctrine when there is a “(1) a need to resolve an

8    issue that (2) has been placed by Congress within the

9    jurisdiction of an administrative body having regulatory

10   authority (3) pursuant to a statute that subjects an industry or

11   activity to a comprehensive regulatory authority that

12   (4) requires expertise or uniformity in administration.”     Clark,

13   523 F.3d at 1115 (quoting Syntek Semiconductor Co. v. Microchip

14   Tech. Inc., 307 F.3d 775, 781 (9th Cir. 2002)).

15        Verizon contends O1 exclusively partners with over-the-top

16   VoIP providers and so the FCC’s interpretation of the VoIP

17   Symmetry Rule, which would impact the appropriate tariffed rate,

18   is directly raised in the contractual dispute with O1.     Mot. at

19   3, 8.   And while the interpretation of the VoIP Symmetry Rule is

20   indeed pending before the FCC (see AT&T Corp. v. FCC, 841 F.3d
21   1047, 1049 (D.C. Cir. 2016) (vacating In the Matter of Connect

22   Am. Fund, 30 F.C.C. Rcd. 1587 (2015))), Verizon’s argument fails.

23   The primary jurisdiction doctrine does not apply here because

24   O1’s breach of contract claim does not implicate the FCC’s

25   interpretation of the VoIP Symmetry Rule.   Rather, the breach of

26   contract claim can be properly adjudicated based on the plain
27   language of the Settlement Agreement.

28        The Settlement Agreement provides, with respect to different
                                      5
1    services, that O1 “shall bill Verizon” “at a rate not to exceed”

2    a certain dollar amount per minute of use.       Settlement Agreement

3    ¶¶ 2(a)—(e).    The contract makes no mention of O1’s tariffed

4    rates, and the contractual rates provided are owed to O1

5    irrespective of such tariffed rates.       Id.   Notwithstanding,

6    Verizon argues the contractual language of “at a rate not to

7    exceed” acts as a cap to O1’s tariffed rates, drawing the VoIP

8    Symmetry Rule into the contract.       Reply, ECF No. 29, at 2.     But

9    reading into the contract an implicit reference to O1’s tariffed

10   rates would contradict the unambiguous, plain language of the

11   Settlement Agreement.     See Beal Sav. Bank v. Sommer, 8 N.Y.3d

12   318, 324 (N.Y. 2007).     The express language of the Settlement

13   Agreement is clear, and the flat-rate payment provisions do not

14   implicate O1’s tariffed rates and are therefore not contingent on

15   the FCC’s interpretation of the VoIP Symmetry Rule.

16           In further support of its request to stay the proceedings,

17   Verizon cites recent decisions from the District of Colorado

18   (Teliax, Inc. v. AT&T Corp., No. 15-cv-01472-RBJ, 2017 WL 3839459

19   (D. Colo. Sept. 1, 2017)) and Northern District of Illinois

20   (Peerless Network, Inc. v. MCI Commc’ns Servs., Inc., No. 14 C
21   7417, 2018 WL 1378347 (N.D. Ill. Mar. 16, 2018)) which stayed

22   similar payment disputes under the primary jurisdiction doctrine

23   pending the FCC’s resolution of the VoIP Symmetry Rule.        Mot. at

24   6–7.     Verizon also points to O1’s own request to stay proceedings

25   for the same reason in a case against AT&T.       Mot. at 7 (citing

26   O1 v. AT&T, No. 3:16-cv-01452 (N.D. Cal. Sept. 17, 2018), ECF No.
27   129).    But this argument is misplaced.     Each of these three other

28   cases specifically involved disputes about tariffed rates, which
                                        6
1    incorporate the VoIP Symmetry Rule, and not contractual

2    agreements where payments are not contingent on tariffed rates.

3         Thus, this Court declines to stay O1’s breach of contract

4    claim.

5         B.      Violation of Communications Act Section 201

6         Section 201 of the federal Communications Act provides that

7    “[a]ll charges, practices, classifications, and regulations for

8    and in connection with such communications service, shall be just

9    and reasonable and any such charge, practice, classification, or

10   regulation that is unjust and unreasonable is hereby declared

11   unlawful.”    47 U.S.C. § 201(b).

12        O1 alleges that Verizon’s “self-help” of withholding

13   contractual payments due to O1 and Verizon’s “self-declared

14   refund of previously made payments to O1” is unreasonable and

15   violates Section 201 of the Communications Act.     FAC ¶¶ 51–55.

16   O1 relies on a Fifth Circuit decision affirming a judgment

17   against a customer-carrier under Section 201 for the customer-

18   carrier’s reduction of amounts paid to an LEC on undisputed

19   invoice charges based on its estimate of previous “overpayments”

20   on certain disputed charges.     CenturyTel of Chatham, LLC v.
21   Sprint Commc’ns Co., L.P., 861 F.3d 566, 577–578 (5th Cir. 2017).

22   This Court does not find CenturyTel persuasive.

23        Verizon contends the FCC’s recent interpretation of Section

24   201 is instructive.     Mot. at 10–11 (discussing Memorandum Opinion

25   & Order, All Am. Tel. Co. v. AT&T Corp., 26 FCC Rcd. 723 (2011)

26   (“All American Order”)).     This Court agrees.   In the All American
27   Order, the Commission noted that it has “repeatedly held that an

28   allegation by a carrier that a customer has failed to pay charges
                                         7
1    specified in the carrier’s tariff fails to state a claim for

2    violation of any provision of the Act, including sections 201(b)

3    and 203(c)—even if the carrier’s customer is another carrier.

4    These holdings stem from the fact that the [Communications] Act

5    generally governs a carrier’s obligations to its customers, and

6    not vice versa.”     All American Order, 26 FCC Rcd., at 727.    The

7    Commission therefore held that, “although a customer-carrier’s

8    failure to pay another carrier’s tariffed charges may give rise

9    to a claim in court for breach of tariff/contract, it does not

10   give rise to a claim . . . for breach of the Act itself.”        Id.

11   And although the case at hand involves a claim brought under

12   Section 201 for failure to pay charges under a contract, rather

13   than a tariff, that difference does not change the result.

14         O1 alleges that since March 2016 Verizon has entirely

15   withheld payments due for switched access services provided by

16   O1.   FAC ¶ 35.   But a claim against Verizon, in its role as a

17   customer, for withholding such payments is not actionable under

18   Section 201 of the Communications Act.    O1’s cause of action for

19   violation of Section 201 of the Communications Act is therefore

20   dismissed with prejudice.
21         C.     Violation of California’s Unfair Competition Law

22         California’s unfair competition law (“UCL”) broadly

23   prohibits “any unlawful, unfair or fraudulent business act or

24   practice.”    Cal. Bus. & Prof. Code § 17200.   The California

25   Supreme Court, guided by federal antitrust law, held a business

26   act or practice is “unfair” when the conduct “threatens an
27   incipient violation of an antitrust law, or violates the policy

28   or spirit of one of those laws because its effects are comparable
                                        8
1    to a violation of the law, or that otherwise significantly

2    threatens or harms competition.”       Cel-Tech Commc’ns, Inc. v. Los

3    Angeles Cellular Tel. Co., 20 Cal. 4th 163, 187 (Cal. 1999).

4    Moreover, “any finding of unfairness to competitors under section

5    17200 [must] be tethered to some legislatively declared policy or

6    proof of some actual or threatened impact on competition.”

7    Cel-Tech, 20 Cal. 4th, at 186–87.

8           O1 alleges Verizon is engaging in an unfair business

9    practice by knowingly taking advantage of O1’s legal obligation

10   to continue providing switched access service to Verizon while

11   Verizon refuses to pay for those services based on

12   unsubstantiated allegations, in collusion with AT&T and in effort

13   to deprive O1 of cash flows.    FAC ¶¶ 56–75; Opp’n at 13–15.       O1

14   thus argues the predicate unfair conduct goes beyond a mere

15   breach of contract—which alone cannot sustain a UCL claim—because

16   Verizon has colluded with AT&T in withholding the payments to

17   harm O1, a competitor.    Opp’n at 14–15.    O1 appears, in its

18   opposition, to “tether” its UCL claim to a violation of

19   California Business and Professions Code Section 17048.       Id.

20          As currently pleaded, O1’s UCL cause of action must be
21   dismissed.    The Supreme Court’s reasoning in Twombly, which also

22   involved allegedly collusive practices of telecommunications

23   companies, is illustrative.    Bell Atl. Corp. v. Twombly, 550 U.S.

24   544 (2007).    In Twombly, citing the defendants’ “parallel course

25   of conduct,” the plaintiffs alleged “upon information and belief”

26   that the defendants had “entered into a contract, combination or
27   conspiracy” in violation of antitrust law.      Twombly, 550 U.S., at

28   551.   The Supreme Court held that the plaintiffs had “not nudged
                                        9
1    their claims across the line from conceivable to plausible,” and

2    accordingly, “their complaint must be dismissed.”    Id. at 547.

3    The Supreme Court explained the defendants’ “parallel conduct,

4    even conduct consciously undertaken” was insufficient to state a

5    claim for an antitrust violation because such conduct was “just

6    as much in line with a wide swath of rational and competitive

7    business strategy unilaterally prompted by common perceptions of

8    the market.”    Id. at 554, 556.

9         Here, O1 alleges “upon information and belief” that, in

10   deciding not to pay for the switched access services, Verizon

11   communicated with AT&T about AT&T’s rationale for refusing to pay

12   O1, that Verizon adopted AT&T’s rationale, and, thus, that

13   Verizon “may” be “collu[ding] with AT&T in an effort to drive O1

14   from the market by cutting off O1’s revenues.”   FAC ¶¶ 25, 27,

15   67, 69.   But O1’s allegation of collusion, upon which its UCL

16   claim rests, is conclusory and insufficient to support the claim.

17   Verizon’s parallel conduct could simply be the rational reaction

18   of a business actor to publicly-made allegations against a

19   counterparty.   Reply at 5 (citing Twombly, 550 U.S., at 557).

20   Nevertheless, this Court grants Plaintiff leave to amend its
21   complaint with respect to the UCL claim.   See Cook, Perkiss &

22   Liehe, Inc. v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 247

23   (9th Cir. 1990) (“[A] district court should grant leave to amend

24   even if no request to amend the pleading was made, unless it

25   determines that the pleading could not possibly be cured by the

26   allegation of other facts.”).
27        Separately, O1’s request for relief for the UCL violation is

28   not fatal to its claim.    In the FAC, O1 requested treble damages
                                        10
1    for the alleged UCL violation.    FAC ¶ 80.     But plaintiffs may

2    only seek injunctive relief and restitution, not damages, under a

3    UCL claim.    Cel-Tech, 20 Cal. 4th, at 179.     Restitution is

4    improper here because Verizon has not taken any money from O1

5    through an unfair business practice, rather Verizon has not paid

6    money allegedly owed.    See Kraus v. Trinity Mgmt. Servs., Inc.,

7    23 Cal. 4th 116, 126–127 (Cal. 2000).       And while O1 did not

8    specifically request an injunction in the FAC, under the Federal

9    Rules of Civil Procedure every final judgment, other than a

10   default judgment, “should grant the relief to which each party is

11   entitled, even if the party has not demanded that relief in its

12   pleadings.”    Fed. R. Civ. P. 54(c).     Verizon was on notice of

13   O1’s claims, and would not be prejudiced by injunctive relief

14   barring unfair business practices.      See Seven Words LLC v.

15   Network Sols., 260 F.3d 1089, 1098 (9th Cir. 2001).

16        Thus, the Court grants Verizon’s motion to dismiss O1’s UCL

17   claim without prejudice.

18

19                              III.   ORDER

20        For the reasons set forth above, the Court GRANTS IN PART
21   and DENIES IN PART Defendants’ motion (ECF No. 14-1) as follows:

22        1.   DENIES Defendants’ motion to stay Plaintiff’s breach of

23   contract claim (Count I);

24        2.   GRANTS WITH PREJUDICE Defendants’ motion to dismiss

25   Plaintiff’s cause of action for violation of Section 201 of the

26   Communications Act (Count II); and
27        3.   GRANTS WITHOUT PREJUDICE Defendants’ motion to dismiss

28   Plaintiff’s UCL claim (Count III).
                                       11
1        If Plaintiff elects to amend its complaint with respect to

2    the UCL claim, Plaintiff shall file a Second Amended Complaint

3    within twenty days of this Order.    Defendants’ responsive

4    pleading is due twenty days thereafter.

5        IT IS SO ORDERED.

6    Dated:   January 18, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     12
